Giljtllan, C. J.
There is no reason to disturb the verdict in this case. The question to the witness Bichard Trafton — “Should a foreman of a crew of carpenters, engaged in such work as this, be a practical carpenter?” — was, if the matter was one that would require proof at all, a proper question to ask of an expert in the business of a carpenter. The questions to Charles Trafton were as specific as they well could be, and he had shown himself an expert. If objectionable at all, they were not obnoxious to the objections made to them. There was sufficient evidence to go to the jury upon the facts that John H. Palmer was employed by defendant as foreman of the gang of men in which plaintiff was employed, and to work with and as one of them when he had nothing else to do; that he was unfit by reason of want of skill and knowledge of the business for such employment, and was so known to be by defendant through its employing agent; that the injury to plaintiff was caused by Palmer’s want of skill and knowledge of the business in which he was so employed. Whether plaintiff had such knowledge of Palmer's unfitness that he could be said to assume the risks incident to it by his continuing to work under him, was, on the evidence presented, a question for the jury-
Order affirmed.